___________

                           No. 95-2754
                           ___________


Edward W. Bowlin, III,          *
                                *
          Appellant,            *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Western District of Missouri.
Lonnie Mease, Sheriff,          *
                                *         [UNPUBLISHED]
          Appellee.             *

                           ___________

                  Submitted:   January 12, 1996

                       Filed: January 25, 1996
                            ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Edward W. Bowlin, III appeals the adverse grant of summary
judgment by the District Court1 in Bowlin's 42 U.S.C. § 1983 action
against Stone County Sheriff Lonnie Mease.


     On April 6, 1992, at approximately 11:21 a.m., a Stone County,
Missouri deputy arrested Bowlin without a warrant for failing to
display a valid license plate, and for failing to produce a
driver's license in violation of state law.        On April 7, at
approximately 5:31 p.m., Bowlin was arraigned before Stone County
Circuit Court Judge William Kirsch. After Bowlin entered a plea of
not guilty, Judge Kirsch reviewed the criminal complaints signed by


    1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
the arresting officer and the prosecutor, and set bond at $500.
Because Bowlin was unable to post bond, Judge Kirsch remanded him
to the custody of Stone County sheriff Lonnie Mease, where Bowlin
remained for nineteen days until bond was posted. Judge Kirsch's
affidavit, which was submitted by Mease, stated that "[a]
determination of probable cause was neither made nor requested"
when Bowlin appeared at his April 7 arraignment. Bowlin claimed
Mease's detention of him without a prompt judicial determination of
probable cause violated his Fourth and Fourteenth Amendment rights.


     The District Court granted Mease summary judgment, which we
review de novo, applying the same standard as the district court:
whether the record, viewed in a light most favorable to the
non-moving party, shows that there is no genuine issue of material
fact and the moving party is entitled to judgment as a matter of
law.   Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995)
(per curiam); see also Fed. R. Civ. P. 56(c). The Fourth Amendment
requires a prompt judicial determination of probable cause as a
prerequisite to an extended restraint on liberty following an
arrest without a warrant. Gerstein v. Pugh, 420 U.S. 103, 114,
125-26 (1975). Law enforcement officers may be held liable for
Gerstein violations, even if they "were not responsible for the
delay in the arraignment," because the officers are under no
obligation to continue to hold an arrestee before his arraignment.
Wayland v. City of Springdale, Ark., 933 F.2d 668, 670 (8th Cir.
1991).


     We agree with the District Court that Bowlin failed to show
the thirty-hour delay before arraignment was unreasonable.      See
County of Riverside v. McLaughlin, 500 U.S. 44, 56-57 (1991)
(holding person taken before judicial officer within forty-eight
hours of arrest bears burden of proving that delay was unreasonable
in relation to time necessary to complete administrative procedures
incident to arrest). Furthermore, Mease cannot be liable for any
constitutional violation resulting from Judge Kirsch's failure to

                               -2-
make a probable cause determination at Bowlin's arraignment,
because Judge Kirsch's order remanding Bowlin into Mease's custody
until Bowlin had posted bond legally obligated Mease to hold
Bowlin. Cf. Patterson v. Von Riesen, 999 F.2d 1235, 1240 (8th Cir.
1993) (noting courts have consistently held that officials--
including sheriffs--acting pursuant to facially valid court orders
have absolute quasi-judicial immunity from damages for actions
taken pursuant to that order).


     Accordingly, we affirm the judgment of the District Court, and
we deny Bowlin's motion for disciplinary action against Mease's
attorney.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-